Name: Council Regulation (EEC) No 3514/82 of 21 December 1982 amending Regulation (EEC) No 2099/82 as regards the date of transfer of skimmed-milk powder to the Italian intervention agency
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 29 . 12. 82 Official Journal of the European Communities No L 369/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3514/82 of 21 December 1982 amending Regulation (EEC) No 2099/82 as regards the date of transfer of skimmed-milk powder to the Italian intervention agency THE COUNCIL OF THE EUROPEAN COMMUNITIES, have arisen during the implementation of the transfer, the Italian intervention agency cannot take over the powder within the period specified ; whereas the date for transferring the powder should therefore be post ­ poned, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) of Council Regulation (EEC) No 2099/82 of 20 July 1982 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), as amended by Regulation (EEC) No 2876/82 (4), provides for the transfer of 10 000 tonnes of skimmed-milk powder to the Italian intervention agency before 1 January 1983 ; whereas, because of difficulties which In Article 1 (2) of Regulation (EEC) No 2099/82, '31 December 1982' is hereby replaced by '1 April 1983 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER (') OJ No L 148, 28 . 6 . 1968, p . 13 . 0 OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 223, 31 . 7 . 1982, p . 1 . 0 OJ No L 302, 27 . 10 . 1982, p . 1 .